ORDER

PER CURIAM.
AND NOW, this 11th day of March, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a.Is Commonwealth Court’s restrictive construction of [the Bituminous Coal Mine Safety Act (“BCMSA”), 52 P.S. §§ 690-101 et seq.,\ holding that the lack of specific delegation to the Department [of Environmental Protection] beyond “general enforcement powers” means that DEP cannot issue[ ] orders interpreting the statute it is authorized to administer and enforce, contrary to this Court’s decisions in Pa. Human Relations Commission v. Norristown Area School District, [473 Pa. 334, 374 A.2d 671 (1977) ] and Commonwealth, Department of Environmental Resources v. Butler County Mushroom Farm, 499 Pa. 509, 454 A.2d 1 (1982)?
b. Is Commonwealth Court’s overly restrictive construction of BCMSA holding that the lack of specific delegation to the Department beyond “general enforcement powers” mean[ ] that DEP cannot issue[ ] orders interpreting the statute it is authorized to administer and enforce contrary to the plain language of both that Act and the General Assembly’s intent in modernizing the Commonwealth’s mine safety laws?
c. Is Commonwealth Court’s majority holding that the lack of specific delegation to the Department beyond “general enforcement powers” means that DEP cannot issue[] orders interpreting the statute it is authorized to administer and enforce, contrary to established administrative law principles[?]
d. Is the Commonwealth Court Majority’s conclusion that the Department’s authority under BCMSA Section 501 is circumscribed to allow it to issue only orders that enforce the act inconsistent with fundamental principles of statutory construction?